                                            Case 5:20-cv-00153-BLF Document 11 Filed 01/27/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           BILL RAY MOUNT,
                                  11                                                     Case No. 20-00153 BLF (PR)
                                                       Petitioner,
                                  12                                                     ORDER GRANTING MOTION TO
Northern District of California




                                                 v.
 United States District Court




                                                                                         DISMISS; DENYING CERTIFICATE
                                  13                                                     OF APPEALABILITY
                                  14       W. J. SULLIVAN, Warden,
                                  15                   Respondent.
                                  16                                                     (Docket No. 9)
                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  19   corpus pursuant to 28 U.S.C. § 2254 challenging his state conviction.1 Respondent filed a

                                  20   motion to dismiss the petition for failure to exhaust state remedies along with exhibits in

                                  21   support. Dkt. Nos. 9, 9-1, 9-2. Petitioner filed an opposition. Dkt. No. 10. Respondent

                                  22   did not file a reply. For the reasons set forth below, Respondent’s motion to dismiss is

                                  23   GRANTED.
                                                                           I. BACKGROUND
                                  24

                                  25          Petitioner was convicted in 2016 by a jury in Lake County Superior Court of second

                                  26   degree murder with enhancements for personally discharging a firearm and commission of

                                  27
                                       1
                                  28    This matter was reassigned to this Court after Respondent did not file consent to
                                       magistrate jurisdiction. See Dkt. No. 7.
                                             Case 5:20-cv-00153-BLF Document 11 Filed 01/27/21 Page 2 of 4




                                   1   the crime for the purpose of furthering criminal gang activity. Exh. 1 at 16.2 The trial
                                   2   court found true a strike prior and a prior serious felony conviction. Id. In 2017, the court
                                   3   sentenced Petitioner to a total unstayed term of 45 years to life plus 17 years determinate.
                                   4   Id.
                                   5           In 2018, Petitioner appealed the conviction to the California Court of Appeal,
                                   6   raising four claims. Exh. 1 at 2-14. On January 28, 2019, the state appellate court struck
                                   7   the 10-year gang enhancement in count 1 and instead imposed a 15-year enhancement. Id.
                                   8   at 16. The court further remanded the case for resentencing on the firearm enhancement.
                                   9   Id. It affirmed the judgment in all other respects. Id. The California Supreme Court
                                  10   denied review in 2019. Exh. 2. In October 2019, the superior court denied a petition for
                                  11   resentencing. Dkt. No. 9 at 2.
                                  12           Petitioner filed the instant federal habeas action on January 7, 2020. Dkt. No. 1.
Northern District of California
 United States District Court




                                  13

                                  14                                         II. DISCUSSION

                                  15   A.      Exhaustion

                                  16           Prisoners in state custody who wish to challenge collaterally in federal habeas

                                  17   proceedings either the fact or length of their confinement are first required to exhaust state

                                  18   judicial remedies, either on direct appeal or through collateral proceedings, by presenting

                                  19   the highest state court available with a fair opportunity to rule on the merits of each and

                                  20   every claim they seek to raise in federal court. See 28 U.S.C. § 2254(b)-(c). If available

                                  21   state remedies have not been exhausted as to all claims, the district court must dismiss the

                                  22   petition. Duckworth v. Serrano, 454 U.S. 1, 3-5 (1981). Before he may challenge either

                                  23   the fact or length of his confinement in a habeas petition in this Court, petitioner must

                                  24   present to the California Supreme Court any claims he wishes to raise in this court. See

                                  25   Rose v. Lundy, 455 U.S. 509, 522 (1982) (holding every claim raised in federal habeas

                                  26   petition must be exhausted). If available state remedies have not been exhausted as to all

                                  27

                                  28
                                       2
                                        All future references to exhibits are to the exhibits filed with Respondent’s motion to
                                       dismiss. See Dkt. Nos. 9-1 (Exh. 1), 9-2 (Exh. 2).
                                                                                     2
                                          Case 5:20-cv-00153-BLF Document 11 Filed 01/27/21 Page 3 of 4




                                   1   claims, the district court must dismiss the petition. Id. at 510; Guizar v. Estelle, 843 F.2d

                                   2   371, 372 (9th Cir. 1988).

                                   3          Petitioner raises the following three claims in this action: (1) evidence of a third

                                   4   party shooter, David Cox, should have been more fully presented to the jury, Dkt. No. 1 at

                                   5   5; (2) evidence proving the gang enhancement was wrongfully admitted to show motive at

                                   6   trial, id. at 7; and (3) counsel was ineffective for choosing not to present testimony of alibi

                                   7   witnesses, id. at 8. Respondent asserts that Petitioner did not exhaust his state judicial

                                   8   remedies for any of the three claims raised in this action because he did not present them to

                                   9   the state’s highest court for review. Dkt. No. 9 at 2, 5. On appeal, Petitioner raised the

                                  10   claims that trial counsel was ineffective for failing to argue that the “Clearlake Skinheads”

                                  11   was not a criminal street gang, and that a four-year consecutive sentence for felon in

                                  12   possession should have been stayed. Dkt. No. 9-1 at 3. As such, Respondent argues that
Northern District of California
 United States District Court




                                  13   the instant petition must be dismissed for failure to exhaust state judicial remedies. Id.

                                  14          Respondent also notes that in the petition, Petitioner indicates that he filed a new

                                  15   trial motion based on the evidence of a third party shooter, and a motion to “reveal juror

                                  16   identity” in state superior court. Dkt. No. 1 at 3, 4. However, as Respondent asserts, none

                                  17   of the claims raised therein were pursued through the state’s highest court. Nor can it be

                                  18   said that Petitioner’s challenge to his appellate counsel’s performance in failing to raise his

                                  19   innocence claim on appeal was exhausted since he never presented such a claim before the

                                  20   state supreme court. Id. at 5.

                                  21          In opposition, Petitioner presents no evidence to dispute Respondent’s arguments.
                                  22   Rather, he asserts that his case is the “exception” and that the Court should hold an
                                  23   evidentiary hearing regarding his claims. Dkt. No. 10. However, this Court may only
                                  24   consider an evidentiary hearing to review the state record for claims which are exhausted
                                  25   and properly before the Court, not unexhausted claims. See Brown v. Easter, 68 F.3d
                                  26   1209, 1211 (9th Cir. 1995) (district court correct in only considering state record of claims
                                  27   exhausted on direct appeal and not expanded state record addressing procedurally
                                  28   defaulted claims).
                                                                                      3
                                            Case 5:20-cv-00153-BLF Document 11 Filed 01/27/21 Page 4 of 4




                                   1             After reviewing the papers submitted on this matter, the Court finds Petitioner did

                                   2   not exhaust state judicial remedies with respect to any of the claims raised in the instant

                                   3   petition. There is no dispute that Petitioner did not present any of the three claims raised

                                   4   herein to the state high court for a fair opportunity to rule on the merits. See 28 U.S.C. §

                                   5   2254(b)-(c); Duckworth, 454 U.S. at 3-5. Accordingly, the petition must be dismissed for

                                   6   failure to exhaust state judicial remedies. See Rose, 455 U.S. at 509-10. Respondent’s

                                   7   motion to dismiss must be granted.

                                   8
                                   9                                                    III. CONCLUSION

                                  10             For the foregoing reasons, Respondent’s motion to dismiss the petition, Dkt. No. 9,

                                  11   is GRANTED. See Rose v. Lundy, 455 U.S. at 510. The instant petition for a writ of

                                  12   habeas corpus is DISMISSED for failure to exhaust state judicial remedies. The dismissal
Northern District of California
 United States District Court




                                  13   is without prejudice to Petitioner returning to this Court after exhausting available state

                                  14   remedies. See Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir. 1995).

                                  15             No certificate of appealability is warranted in this case. See Rule 11(a) of the Rules

                                  16   Governing § 2254 Cases, 28 U.S.C. foll. § 2254 (requiring district court to rule on

                                  17   certificate of appealability in same order that denies petition). Petitioner has not shown

                                  18   “that jurists of reason would find it debatable whether the petition states a valid claim of

                                  19   the denial of a constitutional right and that jurists of reason would find it debatable

                                  20   whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529

                                  21   U.S. 473, 484 (2000).

                                  22             This order terminates Docket No. 9.

                                  23             IT IS SO ORDERED.

                                  24   Dated:              January 27,2021                         ________________________
                                                                                                   BETH LABSON FREEMAN
                                  25                                                               United States District Judge
                                  26   Order Granting Motion to Dismiss; Denying COA
                                       P:\PRO-SE\BLF\HC.20\00153Mount_grant-mtd (exh)
                                  27

                                  28
                                                                                               4
